Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Applicant’s reply filed on 8/19/22 is acknowledged.  Claims 1-20 are pending. Claims 1-11, 13, 15, 17, 18 and 20 have been withdrawn.  Claim 12 has been amended.  Claims 12, 14, 16,  and 19 are under consideration. 

Rejections Withdrawn
The rejection of Claims 12, 14, 16 and 19 under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 6,492,326) in view of Bernard et al. (US 2007/0014748) and Black et al. (FR 2946254 A1 )is withdrawn in view of the amended claim.

Rejections Maintained and New Grounds of Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12, 14, 16 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “receiving skin information and consumer preference information corresponding to an individual consumer; generating a skin condition attributed to the individual consumer corresponding to the skin information, providing base composition comprising one of an aqueous alcohol composition or an aqueous emulsion; and providing at least two booster compositions”, “…narrowing the booster panel based on effectiveness in addressing the skin condition and then prioritizing the booster panel based on the consumer preference information”, and “…further narrowing the booster panel based on effectiveness in addressing the skin condition, and prioritizing the booster panel based on the consumer preference information”. 
The limitations of “receiving skin information and consumer preference information”, “generating a skin condition attributed to the individual consumer”, “narrowing” and “prioritizing”, as drafted, are processes that, under their broadest reasonable interpretations, cover performance of the limitation in the mind. Nothing in the claim precludes the steps from practically being performed in the mind of a consumer or other individual, for example a dermatologist assessing and diagnosing a patient. Thus, these steps amount to an abstract idea in the "mental process" grouping.
 In addition, the steps of “providing a base composition” and providing at least two booster compositions” and mixing to form the skin care composition do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims are not patent eligible. 


Response to Arguments
Applicant’s arguments with respect to claims 12, 14, 16 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/            Primary Examiner, Art Unit 1619